COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00318-CV


Will Williams                              §    From the 67th District Court

                                           §    of Tarrant County (067-258784-12)
v.
                                           §    June 13, 2013

America First Lloyds Insurance             §    Per Curiam

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Will Williams shall pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM